Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 24, 2017

                                      No. 04-16-00620-CV

                                        Kathy WELCH,
                                           Appellant

                                                v.

                                   Gerardo Javier ALONSO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04591
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
       Appellant Kathy Welch filed a letter brief on January 18, 2017. However, the brief is
materially deficient because:

   (1) the brief does not identify any issues or points presented for review; these must be based
       on errors allegedly committed by the trial court, entitling Welch to reversal. See TEX. R.
       APP. P. 38.1(f);

   (2) the brief does not contain any citations to the record in support of the facts asserted. See
       id. R. 38.1(d), (g), (i); and

   (3) the brief does not contain any citations to or discussion of any authority in support of the
       arguments made. See 38.1 38.1(i).

       Appellant is advised that as a pro se litigant, she must comply with all applicable
procedural rules, and is held to the same standards as a licensed attorney. Paselk v. Rabun, 293
S.W.3d 600, 611 (Tex. App.—Texarkana 2009, pet. denied); Sweed v. City of El Paso, 346
S.W.3d 679, 680 (Tex. App.—El Paso 2009, pet. denied). A pro se litigant is required to
properly present her case on appeal. Sweed, 346 S.W.3d at 680.

        We order Welch to file an amended brief that corrects these deficiencies by February 8,
2017. See TEX. R. APP. P. 38.9. If the amended brief does not comply with this order and correct
the deficiencies listed above, we “may strike the brief, prohibit [appellant] from filing another,
and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)
(authorizing this court to dismiss appeal if appellant fails to timely file brief).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court